  Case 1:20-cv-02849-RMB Document 2 Filed 07/10/20 Page 1 of 4 PageID: 38


NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

JAMES HAROLD STARK,               :     CIV. NO. 20-2849 (RMB)
                                  :
                  Petitioner      :
     v.                           :            OPINION
                                  :
                                  :
DAVID E. ORTIZ,                   :
                                  :
                  Respondent      :

     Petitioner James Harold Stark, a prisoner confined in the

Federal   Correctional    Institution     in   Fort   Dix,   New   Jersey,

challenges his 2019 conviction in the United States District Court,

Eastern District of Virginia, asserting jurisdiction in this Court

either as a motion under Federal Rule of Civil Procedure 60(d) or

as a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241.

(Pet., Dkt. No. 1.) The Court construes the filing as a petition

under 28 U.S.C. § 2241.

    This matter is now before the Court for screening pursuant to

Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts (“Habeas Rules”), which provides that the

Court shall dismiss the petition if it “plainly appears from the

petition and any attached exhibits that the petitioner is not

entitled to relief ….” Rule 4 is applicable to petitions brought

under 28 U.S.C. § 2241, pursuant to Rule 1, Scope of the Rules.
  Case 1:20-cv-02849-RMB Document 2 Filed 07/10/20 Page 2 of 4 PageID: 39


I. DISCUSSION

      Petitioner acknowledges that he was convicted for a federal

offense upon his guilty plea and sentenced in the United States

District Court, Eastern District of Virginia on May 31, 2019.

(Pet., ECF No. 1, ¶¶1-4.) Petitioner did not file a direct appeal

or a motion to vacate, set aside or correct sentence under 28

U.S.C.   §   2255.    (Id.)   Petitioner   argues,   however,    that   the

sentencing court’s jurisdiction under 18 U.S.C. § 3231 was only

presumed, and he now challenges that statute, arguing that Public

Law   80-772    was   never    properly    enacted   by   the   House       of

Representatives in the 1940s. 18 U.S.C. § 3231 provides:

             The district courts of the United States shall
             have original jurisdiction, exclusive of the
             courts of the States, of all offenses against
             the laws of the United States.

             Nothing in this title shall be held to take
             away or impair the jurisdiction of the courts
             of the several States under the laws thereof.

      This Court agrees with the many courts who have examined and

rejected as legally frivolous claims that 18 U.S.C. § 3231 is

ineffective because Public Law 80-772 was never properly enacted.

See e.g., Benjamin v. Miner, 256 F. App’x 554, 555 (3d Cir. 2007);

United States v. Johnson, 270 F. App’x 191 (3d Cir. 2008); United

States v. Potts, 251 F. App’x 109, 111 (3d Cir. 2007); United

States v. Armijo, 314 F. App'x 113, 114 (10th Cir. 2008); United

States v. Collins, 510 F.3d 697, 698 (7th Cir. 2007); United States

v. Campbell, 221 F. App’x 459, 461 (7th Cir. 2007); United States

                                     2
  Case 1:20-cv-02849-RMB Document 2 Filed 07/10/20 Page 3 of 4 PageID: 40


v. Risquet, 426 F. Supp. 2d 310, 311 (E.D. Pa. 2006); Cardenas-

Celestino v. United States, 552 F. Supp. 2d 962, 966 (W.D. Mo.

2008).

        Federal Courts may issue a writ of habeas corpus only when

the petitioner is “in custody in violation of the Constitution or

laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

“Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by

which    federal   prisoners   can   challenge   their    convictions       or

sentences.” Davis v. Warden Allenwood FCI, No. 19-2641, 2020 WL

3446811, at *1 (3d Cir. June 24, 2020) (quoting Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002). Petitioner does not meet

the § 2255(e) exception which would permit him to bring this claim

under § 2241 because his claim is not premised on his detention

for conduct that has subsequently been rendered non-criminal by an

intervening Supreme Court decision,” with “no other avenue of

judicial review available” to “challenge his conviction.” Id. at

*2. Petitioner can challenge his conviction under § 2255.

        Although Petitioner may assert this claim in his sentencing

court under § 2255, the Court finds it is not in the interests of

justice to transfer the petition to the sentencing court under 28

U.S.C. § 1631 because the petition is frivolous.

II. CONCLUSION

     This claim is frivolous and the petition will be dismissed

for lack of jurisdiction.



                                     3
  Case 1:20-cv-02849-RMB Document 2 Filed 07/10/20 Page 4 of 4 PageID: 41


Dated: July 9, 2020                     s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    4
